DETAILED ACTION
	Claims 1-2, 5 and 7-8 are pending. Claims 3-4 and 6 are now canceled. This is in response to Applicant’s Request for Continued examination filed on December 28, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2020 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method of classifying access data collected at a plurality of observation points in a network, and creating network standpoint feature values that are feature values of the first access data for each of the detection target access sources; detecting, based on the network standpoint feature values, from among the detection target access sources; creating training standpoint feature values and detection target standpoint feature values that are feature values for each piece of second access data that is collected at a single observation point in the network that is related to an unknown access to a server in the network, then compare the similarity between the detection target standpoint feature value and the training standpoint feature value is equal to or greater than a predetermined value, as an access source that performs the first type of continued access. Hence, a method of collecting data to compare between each other is the abstract idea of a mental process of concepts performed in the human mind (e.g., observation, evaluation, or judgment). This judicial exception is not integrated into a practical application because the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no use of the various determinations is made that would change, let alone improve, the functioning of a computer. See MPEP § 2106.05(a) and MPEP § 2106.05(h). 
	Claims 2 and 5 are rejected under 35 U.S.C. § 101 based upon consideration
of all of the relevant factors with respect to the claims as a whole. The claims are held to be ineligible subject matter at least for the reasons presented above with respect to claim 1, because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, but rather merely further defined what types of data are used to compare to.

Note
	There is no art rejection since there is no art singly or in combination teaches all the features recited in claims 1, 7 and 8.

Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.